DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 910, 920.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5, 7, 8, 10-16, and 18 are objected to because of the following informalities:  
In regards to claim 1, lines 12 and 13, the phrase “the release gear rotates in the release operation direction” should be changed to “the release gear rotates during the release operation.”
In regards to claim 2, line 4, the phrase “is half-locked to the striker” should be changed to “is in a half-locked position.”
In regards to claim 3, line 2, the phrase “a half-locked position” should be changed to “the half-locked position,” in line 3, the phrase “to rotate in a cinching operation direction” should be changed “to rotate a shaft of the motor in a cinching operation direction,”
In regards to claim 4, lines 1 and 2, the phase “is formed on a circumference of the rotary shaft” should be changed to “is formed on the claw near a circumference of the rotary shaft,” and in line 3, the phrase “a half-locked state” should be changed to “the half-locked position.”
In regards to claim 5, line 5, the phrase “when rotating” should be changed to “when the cinching gear rotates during the cinching operation.”
In regards to claim 7, line 1, the phrase “further comprising” should be changed to “the linkage mechanism further comprising,” and in line 7, the phrase “rotates toward the claw” should be changed to “rotates toward the claw during the cinching operation.”
In regards to claim 8, line 8, the phrase “in a cinching operation direction” should be changed to “in a cinching operation direction during the cinching operation.”
In regards to claim 10, line 3, the phrase “of the motor” should be removed, and in line 5, the phrase “is detected” should be changed to “is detected by the full-lock detection sensor” for clarification.
In regards to claim 11, line 3, the phrase “a fully locked state” should be changed to “the full locked position.”
In regards to claim 12, line 5, the phrase “when the motor is rotated” should be changed to “when the motor rotates the release gear,” and in line 6, the phrase “detection protrusion rotating according to the reduction gear ratio is detected” should be changed to “detection protrusion rotating, according to the predetermined reduction gear ratio, is detected.”
In regards to claim 13, line 4, the phrase “of the motor” should be removed, and in line 6, the word “detected” should be changed to “detected by the lock detection sensor” for clarification.
In regards to claim 14, lines 1 and 2, the phrase “formed on a circumference of the rotary shaft” should be changed to “formed on the pawl near a circumference of the rotary shaft,” and in line 3, the phrase “an unlocked state” should be changed to “the unlocked position.”
In regards to claim 15, lines 1 and 2, the phrase “when detecting the unlocked position of the pawl” should be changed to “when the unlocked position of the pawl is detected.”
In regards to claim 16, line 2, the phrase “in the release operation” should be changed to “during the release operation.”
In regards to claim 18, line 3, the phrase “a latch mechanism” should be changed to “a housing of the device.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 11-13, it is unclear how the release gear rotates in the same “release operation direction” as the claw, when it is understood from the specification and drawings that the release operation direction of the claw is a clockwise direction and the direction in which the release gear rotates during the release operation is a counterclockwise direction, as shown in Figure 8A.  The claim will be examined as reciting that the release gear rotates during the release operation.  See claim objection above.
In regards to claim 3, line 1, the relationship between the “half-locked position” of the claw, as recited in claim 3, and the claw being “half-locked” to the striker, as recited in claim 2, is unclear from the claim language.  It is understood from the specification that the claw is “half-locked” to the striker when in the “half-locked position,” and will be examined as such.  See objections to claims 2 and 3 above.
In regards to claim 3, line 3, the phrase “to control the motor to rotate” suggests that the motor, in its entirety, rotates, when it is understood from the specification that a shaft of the motor is rotated by the controller and will be examined as such.  See claim objection above.
In regards to claim 4, lines 1 and 2, the phrase “formed on a circumference of the rotary shaft” suggests that the half-lock detection protrusion is part of the rotary shaft of the claw, which is not supported by the specification and drawings.  As shown in Figure 10, the half-lock detection protrusion 530 is formed on the claw, not on the rotary shaft, and will be examined as such.  See claim objection above.
In regards to claim 4, line 3, the relationship between the “half-locked state” in claim 4 and the “half-locked position” of the claw, as recited in claim 3, is unclear from the claim language.  It is understood from the specification that the “half-locked state” is equivalent to the “half-locked position,” and will be examined as such.  See claim objection above.
In regards to claim 5, line 5, it is unclear what component is “rotated” in the phrase “when rotating.”  It is understood from the specification that the pressing force is applied to the linkage mechanism with the cinching gear rotates during the cinching operation, and will be examined as such.  See claim objection above.
In regards to claim 7, line 1, it is understood from the specification that the cinching lever and cinching spring of claim 7 are components of the linkage mechanism, and therefore, the claim should recite that the linkage mechanism further comprises the cinching lever and cinching spring.  See claim objection above.
In regards to claim 7, line 7, it is unclear at what point during the operation of the device, the cinching lever rotates toward the claw.  It is understood from the specification that the cinching lever rotates toward the claw during the cinching operation, and will be examined as such.  See claim objection above.
In regards to claim 8, line 8, it is unclear how the “cinching operation direction” of the release gear is related to the operations of the motor recited in claim 1.  It is understood from the specification that the release gear is rotated in the cinching operation direction during the cinching operation, and will be examined as such.  See claim objection above.
In regards to claim 10, line 3, the phrase “the cinching operation of the motor” does not coincide with the language of claim 1, which does not specify that the cinching operation is an operation of the motor.  The claim will be examined with the language set forth in the claim objection above.
In regards to claim 11, line 3, the relationship between the “fully locked state,” recited in claim 11, and the “fully locked position” of the claw, recited in claim 10, is unclear from the claim language.  It is understood from the specification that the “fully locked state” is equivalent to the “fully locked position,” and will be examined as such.  See claim objection above.
In regards to claim 12, line 5, the phrase “when the motor is rotated in the cinching operation direction” suggests that the motor, in its entirety, rotates in the cinching operation direction, when claim 8 recites that the cinching operation direction is related to the direction of rotation of the release gear, not a shaft of the motor.  The claim will be examined as reciting that the motor rotates the release gear in the cinching operation direction.  See claim objection above.
In regards to claim 13, line 4, the phrase “the release operation of the motor” does not coincide with the language of claim 1, which does not specify that the release operation is an operation of the motor.  The claim will be examined with the language set forth in the claim objection above.
In regards to claim 14, line 3, the relationship between the “unlocked state” in claim 14 and the “unlocked position” of the pawl, as recited in claim 13, is unclear from the claim language.  It is understood from the specification that the “unlocked state” is equivalent to the “unlocked position,” and will be examined as such.  See claim objection above.
In regards to claim 15, the phrase “when detecting the unlocked position of the pawl,” suggests that the stopping of the motor occurs during the detecting operation, which is not supported by the specification.  It is understood from the specification that the motor is stopped after the unlocked position is detected, and will be examined as such.  See claim objection above.
In regards to claim 18, it is unclear which components of the device are included in the “latch mechanism” and how this “latch mechanism” is related to the device as a whole.  It is understood from the specification and drawings that the device is a latch mechanism, and that the one end of the emergency lever is located outside of a housing of the device.  The claim will be examined as best understood in light of the specification.  See claim objection above.
In regards to claims 2, 6, 9, 16, and 17, these claims are rejected under 35 U.S.C. 112(b) because they depend from one or more of the claims rejected in Paragraphs 7-21 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (CN 108930464 A).
In regards to claim 1, Fang et al. discloses a device for opening and closing a tailgate, the device comprising: a release gear 5 configured to be rotated forward and backward by a motor 3 in order to perform a cinching operation and a release operation (Paragraphs 23-27 of the English Translation); a cinching gear 4 engaged with the release gear, the cinching gear being configured to rotate; a linkage mechanism 9 configured to receive force from the cinching gear to rotate toward a claw 6 when the cinching gear rotates during the cinching operation (Paragraph 23 of the English Translation); wherein the claw is caught by the linkage mechanism rotating during the cinching operation to rotate together therewith to engage with a striker (inherent striker to engage with claw, as is known in the art, Paragraph 23 of the English Translation); and a pawl unit 2, 7, 8 configured to be caught by the claw when the claw is engaged with the striker to restrict rotation of the claw in a release operation direction (direction of rotation of the claw to an unlatched or released position), and wherein the pawl unit is configured to rotate together with the release gear only when the release gear rotates during the release operation to allow rotation of the claw in the release operation direction (Paragraphs 26 and 27).
In regards to claim 2, Fang et al. discloses a hook recess (see Figure 1 below) that is formed in an outer surface of the claw that faces the striker, and wherein, when the striker is introduced into the hook recess, the claw is rotated about a rotary shaft 61 thereof such that the claw is in a half-locked (Paragraphs 23-25 of English Translation).

    PNG
    media_image1.png
    820
    906
    media_image1.png
    Greyscale


In regards to claim 3, Fang et al. discloses a half-lock detection sensor 62 configured to detect the half-locked position of the claw (detects the half-locked position by being turned off, Paragraph 25 of the English Translation); and a controller (external controller, Paragraph 23 of the English Translation) configured to control the motor to rotate in a cinching operation direction when the half-locked position is detected by the half-lock detection sensor (Paragraph 25 of the English Translation).
In regards to claim 4, Fang et al. discloses a half-lock detection protrusion (see Figure 1 on Page 10 of the current Office Action) is formed on the claw near a circumference of the rotary shaft of the claw, and wherein the half-lock detection sensor detects the half-locked position depending on whether the half-lock detection protrusion is detected.
In regards to claim 5, Fang et al. discloses a cinching protrusion 42 is formed on a portion of the cinching gear in a circumferential direction of the cinching gear (Figure 2), and wherein a portion of the linkage mechanism (portion of linkage piece 92 that is pushed by the protrusion, Paragraph 23 of the English Translation) is located in a rotation path of the cinching protrusion such that the cinching protrusion applies a pressing force to the linkage mechanism when the cinching gear rotates during the cinching operation (Paragraph 23 of the English Translation).
In regards to claim 6, Fang et al. discloses that the linkage mechanism comprises: a crank lever 92 comprising one end to which a first fixed hinge shaft 91 is coupled and an opposite end to which a first rotary hinge shaft 95 is coupled; a coupler lever 93 comprising one end coupled to the first rotary hinge shaft and an opposite end to which a second rotary hinge shaft 96 is coupled (Figure 4); and a follower lever 94 comprising one end to which a second fixed hinge shaft 61 is coupled and an opposite end coupled to the second rotary hinge shaft (Figure 4); wherein, when an outer surface of the crank lever is pressed by the cinching protrusion, the levers are rotated such that the first rotary hinge shaft and the second rotary hinge shaft are rotated about the first fixed hinge shaft and the second fixed hinge shaft, respectively (Paragraph 23 of the English Translation).
In regards to claim 8, Fang et al. discloses a release protrusion 52 that is formed on a portion of the release gear in a circumferential direction of the release gear (Figure 2), and wherein the pawl unit comprises: a paw 7l disposed opposite the claw and configured to rotate about a rotary shaft 71 thereof, and a pawl lever 8 comprising one end located in a rotation path of the release protrusion to interfere with the release protrusion, and an opposite end disposed at an end portion of the pawl to be rotated alone when the release gear is rotated in a cinching operation direction, and to be rotated together with the pawl when the release gear is rotated in the release operation direction (Paragraphs 23, 26, and 27 of the English Translation).
In regards to claim 9, Fang et al. discloses a stopper (at least one of the upturned portions of the pawl lever and the corresponding surfaces of the pawl that these portions cooperate with such that the pawl lever and pawl are rotated together, as is known in the art, see Figure 2 below) is formed between the pawl and the pawl lever, and wherein the stopper is located in a rotation path of the pawl lever rotating together with the pawl (Figure 2).

    PNG
    media_image2.png
    885
    906
    media_image2.png
    Greyscale

In regards to claim 10, Fang et al. discloses a full-lock detection sensor 43 configured to detect a fully locked position of the claw when the claw is fully locked to the striker by the cinching operation (Paragraph 25 of the English Translation); and a controller (external controller, Paragraph 23 of the English Translation) configured to control the motor to stop operating when the fully locked position of the claw is detected (Paragraph 25 of the English Translation).
In regards to claim 11, Fang et al. discloses a full-lock detection protrusion (see Figure 1 on Page 10 of the current Office Action) is formed on a circumference of a rotary shaft of the cinching gear; and wherein the full-lock detection sensor detects a fully locked state depending on whether the full-lock detection protrusion is detected (Paragraph 25 of the English Translation).
In regards to claim 12, Fang et al. discloses a pinion 53 that is secured to a rotary shaft of the release gear (Figure 2), wherein the pinion is externally engaged with the cinching gear at a predetermined reduction gear ratio (Figures 1, 3, and 5); and wherein, when the motor rotates the release gear in the cinching operation direction and the full-lock detection protrusion rotating, according to the predetermined reduction gear ratio, is detected by the full-lock detection sensor, the device is in a fully locked state (Paragraph 25 of the English Translation).
In regards to claim 13, Fang et al. discloses an unlock detection sensor 72 configured to detect an unlocked position of the pawl when the pawl lever and the pawl are rotated together by the release protrusion according to the release operation and the claw is released from the striker, wherein the controller controls the motor to stop operating when the unlocked position is detected (Paragraphs 26 and 27 of the English Translation).
In regards to claim 14, Fang et al. discloses an unlock detection protrusion (see Figure 1 on Page 10 of the current Office Action) is formed on the pawl near a circumference of the rotary shaft of the pawl; and wherein the unlock detection sensor detects an unlocked state depending on whether the unlock detection protrusion is detected (Paragraphs 26 and 27 of the English Translation).
In regards to claim 15, Fang et al. discloses that the controller stops the motor when detecting the unlocked position of the pawl, and wherein the controller controls the motor to return to a state prior to the release operation when a predetermined period of time elapses after the motor is stopped (Paragraphs 26 and 27 of the English Translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 108930464 A) in view of Yokota (US-9487973).  Fang et al. discloses a cinching lever 97 comprising one end coupled to the second rotary hinge shaft (Figure 4) and an opposite end to which a cinching shaft is secured (portion of the lever at the indicator line for reference character 97 in Figure 4 is considered as a “shaft” because it is relative long and slender); and a latching protrusion (see Figure 1 on Page 10 of the current Office Action, which is pushed by the cinching lever, Paragraph 23 of the English Translation) is formed on a portion of an outer surface of the claw; and wherein, when the cinching lever rotates toward the claw, the cinching shaft is caught by the latching protrusion, and the claw is rotated to engage with the striker (Paragraph 23 of the English Translation).  Fang et al. fails to disclose a cinching spring configured to apply elastic force to the cinching lever such that the cinching shaft rotates toward the claw about the second rotary hinge shaft.  Yokota teaches a linkage mechanism 6 having a component 606 that receives elastic force from a spring 17 toward a claw 4 (Col. 5, lines 24-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a cinching spring to apply elastic force to the cinching lever of Fang et al., so as to aid in locating the cinching lever to cooperate with the claw during the cinching operation.
Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some similar features to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 16.
In regards to claim 16, Fang et al. (CN 108930464 A) fails to disclose an interrupt lever comprising one end pressed by the pawl during the release operation, the interrupt lever being configured to rotate about a middle portion thereof such that an opposite end thereof pushes up a cinching shaft so as to release the cinching shaft from a latching protrusion of the claw.  The examiner can find no motivation to modify the device of Fang et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 20, 2022